PER CURIAM.
This is a motion for appeal from a judgment for the defendant, entered on a motion for judgment notwithstanding the verdict for $1,000 returned in favor of the plaintiff by the jury.
The plaintiff’s finger was cut off by a saw in an edger where he was working. His proof failed to show negligence on the part of the defendant, and established that the accident was caused by his own negligence. On the law and the facts, we find nothing in this record to justify reversal of the judgment.
The motion for appeal is denied, arid the judgment stands affirmed.